Citation Nr: 1243174	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a neurologic disability, to include as due to undiagnosed illness, claimed as fatigue/nerves.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In February 2012, the Board remanded the Veteran's claim for further evidentiary development.  The subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has been returned to the Board.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted by the Board in the February 2012 remand, the Veteran asserts that as a result of his Southwest Asia service, during which he was exposed to depleted uranium, "nerve agents" and other toxins, he experiences abnormally high levels of uranium in his blood, memory problems, visual disturbances, light sensitivity, headaches, muscle twitches, fatigue, rashes, and other neurologic symptoms.  The medical evidence of record, both VA and private, reflects evidence of abnormal brain activity, fatigue, peripheral numbness as well as abnormal laboratory blood tests.  However, the Veteran was also involved in a motorcycle accident in the early 1990s after his military service which, by his report to the November 2009 VA neurological disorders examiner, resulted in a head injury.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Also, under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include:  (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117(g). 

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).  
Although the Veteran was provided VA examinations in connection with his claim in October 2009 and November 2009, the Board concluded in the February 2012 remand that these examinations were inadequate for the purpose of adjudicating the Veteran's claim.  Therefore, the February 2012 Board remand directed the AMC to (1) obtain any private treatment records pertaining to the Veteran's motorcycle accident in the early 1990s which resulted in a head injury, (2) obtain updated VA treatment records, and (3) afford the Veteran an appropriate VA examination to determine the etiology of the Veteran's neurologic complaints.  Specifically, the examiner was directed to state whether the neurologic complaints are attributable to a known diagnosis or cause, to include the post-service motor vehicle accident, and if so, identify the diagnosis and provide an opinion complete with rationale as to that attribution.  If the Veteran's neurological complaints were not found to be attributable to a known diagnosis, the examiner was directed opine as to whether such constituted undiagnosed illness consistent with the Veteran's Southwest Asia service from October 1990 to April 1991.  The examiner was also directed to provide a complete rationale for any opinion stated.  

In a March 2012 letter, the AMC requested the Veteran to identify any records pertaining to his motorcycle accident in the early 1990's, accompanied with a completed release so that VA may obtain the records.  To date, there has been response from the Veteran.  

In April 2012, the AMC scheduled the Veteran for a VA examination as directed by the Board in the February 2012 remand.  The April 2012 VA examination request reflects that the Board's February 2012 remand directives were accurately conveyed.  

In May 2012, the AMC requested updated VA treatment records from the VA Medical Centers in San Diego, California, and San Francisco, California.  These records have been associated with the file.  

However, rather than affording the Veteran another VA examination in connection with his claim, his file was transferred to the November 2009 VA examiner who, after reviewing the claims file again, opined that the Veteran's cognitive disorder and muscle fasciculations were not related to his Gulf War service, to include exposure to various toxins, or his motorcycle accident.  See the May 2012 VA opinion.  

After review of the complete record, the Board concludes that another remand is necessary because the evidence of record is not sufficient for adjudication of the Veteran's claims.  Specifically, the Board finds that the VA examinations and opinions of record do not adequately address the Veteran's neurological symptomatology, to include the onset, frequency, duration and etiology of the symptoms.  

As recounted above, the laws and regulations governing Gulf War illness claims focus not only on diagnoses and known etiologies, but also on frequency, duration and severity of the demonstrated symptomatology.  Moreover, the May 2012 VA opinion does not address all of the Veteran's symptomatology reflected in other medical records, to include visual disturbances, light sensitivity, headaches, fatigue, and rashes.  This is particularly crucial in light of the provisions 38 U.S.C.A. § 1117(g), pertaining to medically unexplained chronic multisymptom illnesses.  

In light of above, the Board concludes that the May 2012 VA opinion is inadequate for the purpose of adjudicating the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.)  As such, the Veteran's claim must be remanded so that the Veteran may be provided an adequate VA examination which substantially complies with the Board's February 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary; if the RO fails to comply with the terms thereof, another remand for corrective action is required.)

Further, since this case must be remanded for other matters, the Board finds that the AMC should again request that the Veteran identify any and all treatment records (VA and private) pertaining to injuries he sustained due to his motorcycle accident in the early 1990's.  

Accordingly, the issue of entitlement to service connection for a neurologic disability, to include as due to undiagnosed illness is REMANDED for the following actions: 

1.  Contact the Veteran, and request him to identify or submit any additional pertinent evidence in support of his claim.  Specifically, request that he identify the treatment records pertaining to his motorcycle accident in the 1990s, and request that he either forward these records to VA, or authorize VA to obtain them.  Based on the Veteran's response, attempt to procure copies of all relevant records, and document all attempts to secure this evidence in the claims file.  If the records are unavailable, notify the Veteran, identify the specific records the RO is unable to obtain, briefly explain the efforts that the RO made to obtain those records, and describe any further action to be taken by the RO with respect to the claim.  Give the Veteran an opportunity to respond.

2.  After the records documenting treatment for the Veteran's post-service motor vehicle accident have been obtained or determined to be unavailable, schedule the Veteran for a VA examination with an examiner with appropriate expertise in neurology.  Ask that he or she review the claims file, to include the July 1997 DOD letter and any records relating to the Veteran's post-service motor vehicle accident, and interview the Veteran as to the onset, frequency, and duration of his symptoms, to include high levels of uranium in his blood, memory problems, visual disturbances, light sensitivity, headaches, muscle twitches, fatigue and rashes.  

All necessary testing should be completed, to include blood testing, an MRI of the Veteran's brain and appropriate nerve and muscle testing.  

Thereafter, the examiner should address the following:  

(a)  State whether any of the Veteran's symptoms are attributable to a known clinical diagnosis or whether these problems are manifestations of an undiagnosed illness including a medically unexplained chronic multisymptom illness as identified in 38 U.S.C.A. § 1117(g).

(b)  If any of the Veteran's symptoms are attributable to a known clinical diagnosis/diagnoses, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability is causally or etiologically related to his active military service as opposed to its being more likely due to some other factor or factors. 

(c)  If the Veteran's symptoms cannot be ascribed to any known clinical diagnosis (or if diagnosed as a medically unexplained chronic multisymptom illness), specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)  Specifically, the examiner should state whether the neurologic complaints are attributable to a known diagnosis or cause, to include the post-service motor vehicle accident.  If so, the examiner should identify the diagnosis and provide an opinion complete with rationale as to that attribution.  

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


